DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 03 September 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galluzo et al (US 9,785,911 B2, hereinafter Galluzo).
Regarding claim 1, Galluzo discloses a system for transporting an object into a vehicle, comprising: 

an arm (Figures 1A-B, manipulator arm 120) mounted to the vehicle and movable between a retracted position inside the vehicle and an extended position outside the vehicle (Figure 1; at least as in column 8, line 63-column 9, line 28 and column 10, lines 3-40, wherein said manipulator arm is a high degree-of-freedom robot manipulator arm) Examiner notes wherein a multiple degree of freedom manipulator arm implicitly provides the capability to move between an extended position and a retracted position within the volume of the robotic vehicle.; 
a processor (Figure 2, processors 218) operatively connected to the arm (Figure 2; at least as in column 7, line 65-column 8, line 20, specifically as shown in at least Figure 2); and 
a memory (Figure 2, memory storage 216) communicably coupled to the processor (Figure 2; at least as in column 7, line 65-column 8, line 20, specifically as shown in at least Figure 2) and storing: 
an object identification module including instructions that, when executed by the processor, cause the processor to, based on data received from the sensor, identify at least one object for transportation and determine at least one attribute for the at least one object (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) 
a planning module including instructions that, when executed by the processor, cause the processor to determine a transport plan of how to move the at least one object into the vehicle based on the determined at least one attribute (at least as in column 13, lines 21-36 and column 14, lines 42-column 15, line 25, at least wherein geometry information is utilized with pick manipulation algorithms in a manipulation software module of the robot); and 
an arm control module including instructions that, when executed by the processor, cause the processor to, based on the transport plan, control the arm to move from the retracted position to the extended position, engage the at least one object, move from the extended position to the retracted position, and disengage the at least one object to move the at least one object into the vehicle (at least as in column 7, line 65-column 8, line 20, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein the processor 218 utilizes data from the sensors to output control signals to the manipulator arm for picking).
Regarding claim 2, Galluzo further discloses wherein the determined at least one attribute includes at least one of a weight of the at least one object, dimensions of the at least one object, a type of the at least one object, and a position of the at least one object relative to the vehicle (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be 
Regarding claim 3, Galluzo further discloses wherein the planning module further includes instructions that cause the processor to compare the at least one attribute of the at least one object to a predetermined value and determine the transport plan when the at least one attribute of the at least one object compares favorably with the predetermined value (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points on the surface of a piece, and further wherein the weight of a picked piece may be determined to verify the correct item was picked).
Regarding claim 5, Galluzo discloses the system further comprising a grip (Figures 1A-B, end effector 175) coupled to the arm and movable between an open position and a closed position, wherein in the closed position, the grip engages the at least one object; and wherein the arm control module further includes instructions that cause the processor to, based on the transport plan, control the grip to move between the open position and the closed position (Figure 1; at least as in column 8, line 63-column 9, line 48 and column 14, lines 42-column 15, line 25, wherein said end effector may be a mechanically actuated gripper such as a robotic hand, and further wherein 
Regarding claim 7, Galluzo discloses a system for transporting an object out of a vehicle, comprising: 
a sensor (Figures 1A-B, sensor(s) 110, 150) configured to detect a plurality of objects in an environment of the vehicle (at least as in column 13, lines 21-36 and column 14, lines 42-56, wherein the sensors 150, 110 are utilized to detect objects within their field of view (i.e. proximate to said robotic vehicle)); 
an arm (Figures 1A-B, manipulator arm 120) mounted to the vehicle and movable between a retracted position inside the vehicle and an extended position outside the vehicle (Figure 1; at least as in column 8, line 63-column 9, line 28 and column 10, lines 3-40, wherein said manipulator arm is a high degree-of-freedom robot manipulator arm) Examiner notes wherein a multiple degree of freedom manipulator arm implicitly provides the capability to move between an extended position and a retracted position within the volume of the robotic vehicle.; 
a processor (Figure 2, processors 218) operatively connected to the arm (Figure 2; at least as in column 7, line 65-column 8, line 20, specifically as shown in at least Figure 2); and 
a memory (Figure 2, memory storage 216) communicably coupled to the processor (Figure 2; at least as in column 7, line 65-column 8, line 20, specifically as shown in at least Figure 2) and storing: 
an object identification module including instructions that, when executed by the processor, cause the processor to, based on data received from the 
a planning module including instructions that, when executed by the processor, cause the processor to determine a transport plan of how to move the at least one object out of the vehicle based on the determined at least one attribute (at least as in column 13, lines 21-36 and column 14, lines 42-column 15, line 25, at least wherein geometry information is utilized with pick manipulation algorithms in a manipulation software module of the robot); and 
an arm control module including instructions that, when executed by the processor, cause the processor to, based on the transport plan, control the arm to engage the at least one object, move from the retracted position to the extended position, and disengage the at least one object to move the at least one object out of the vehicle (at least as in column 7, line 65-column 8, line 20, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein the processor 218 utilizes data from the sensors to output control signals to the manipulator arm for picking).
Regarding claim 8, Galluzo further discloses wherein the determined at least one attribute includes at least one of a weight of the at least one object, dimensions of the at least one object, a type of the at least object, and a position of the at least one object relative to the vehicle (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points on the surface of a piece, and further wherein the weight of a picked piece may be determined to verify the correct item was picked).
Regarding claim 9, Galluzo further discloses wherein the planning module further includes instructions that cause the processor to compare the at least one attribute of the at least one object to a predetermined value, and determine the transport plan when the at least one attribute of the at least one object compares favorably with the predetermined value (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points on the surface of a piece, and further wherein the weight of a picked piece may be determined to verify the correct item was picked).
Regarding claim 11, Galluzo discloses the system further comprising a grip coupled to the arm and movable between an open position and a closed position, wherein in the closed position, the grip engages the at least one object; and wherein the arm control module further includes instructions that cause the processor to, based on 
Regarding claim 13, Galluzo discloses a method for transporting an object into a vehicle using an arm (Figures 1A-B, manipulator arm 120) mounted to the vehicle and movable between a retracted position inside the vehicle and an extended position outside the vehicle (Figure 1; at least as in column 8, line 63-column 9, line 28 and column 10, lines 3-40, wherein said manipulator arm is a high degree-of-freedom robot manipulator arm) Examiner notes wherein a multiple degree of freedom manipulator arm implicitly provides the capability to move between an extended position and a retracted position within the volume of the robotic vehicle., the method comprising: 
detecting a plurality of objects in an environment of the vehicle with a sensor (Figures 1A-B, sensor(s) 110, 150; at least as in column 13, lines 21-36 and column 14, lines 42-56, wherein the sensors 150, 110 are utilized to detect objects within their field of view (i.e. proximate to said robotic vehicle)); 
identifying, based on data received from the sensor, at least one object for transportation (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points on 
determining, based on the data received from the sensor, at least one attribute for the at least one object (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points on the surface of a piece, and further wherein the weight of a picked piece may be determined to verify the correct item was picked); 
determining a transport plan of how to move the at least one object into the vehicle based on the determined at least one attribute (at least as in column 13, lines 21-36 and column 14, lines 42-column 15, line 25, at least wherein geometry information is utilized with pick manipulation algorithms in a manipulation software module of the robot); and 
based on the transport plan, controlling the arm to move from the retracted position to the extended position, engage the at least one object, move from the extended position to the retracted position, and disengage the at least one object to move the at least one object into the vehicle (at least as in column 7, line 65-column 8, line 20, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein the processor 218 utilizes data from the sensors to output control signals to the manipulator arm for picking).
Regarding claim 14, Galluzo further discloses wherein the determined at least one attribute includes at least one of a weight of the at least one object, dimensions of 
Regarding claim 15, Galluzo discloses the method further comprising: comparing the at least one attribute of the at least one object to a predetermined value; and determining the transport plan when the at least one attribute of the at least one object compares favorably with the predetermined value (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points on the surface of a piece, and further wherein the weight of a picked piece may be determined to verify the correct item was picked).
Regarding claim 17, Galluzo discloses the method further comprising: based on the transport plan, controlling a grip to move between an open position and a closed position, wherein in the closed position, the grip engages the at least one object, and wherein the grip is coupled to the arm (Figure 1; at least as in column 8, line 63-column 9, line 48 and column 14, lines 42-column 15, line 25, wherein said end effector may be a mechanically actuated gripper such as a robotic hand, and further wherein grasp 
Regarding claim 18, Galluzo discloses a method for transporting an object out of a vehicle, using an arm (Figures 1A-B, manipulator arm 120) mounted to the vehicle and movable between a retracted position inside the vehicle and an extended position outside the vehicle (Figure 1; at least as in column 8, line 63-column 9, line 28 and column 10, lines 3-40, wherein said manipulator arm is a high degree-of-freedom robot manipulator arm) Examiner notes wherein a multiple degree of freedom manipulator arm implicitly provides the capability to move between an extended position and a retracted position within the volume of the robotic vehicle., the method comprising: 
detecting a plurality of objects in an environment of the vehicle with a sensor (Figures 1A-B, sensor(s) 110, 150; at least as in column 13, lines 21-36 and column 14, lines 42-56, wherein the sensors 150, 110 are utilized to detect objects within their field of view (i.e. proximate to said robotic vehicle)); 
identifying, based on data received from the sensor, at least one object for transportation (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points on the surface of a piece, and further wherein the weight of a picked piece may be determined to verify the correct item was picked); 
determining, based on the data received from the sensor, at least one attribute for the at least one object (at least as in column 12, lines 37-54, column 13, lines 21-36 
determining a transport plan of how to move the at least one object out of the vehicle based on the determined at least one attribute (at least as in column 13, lines 21-36 and column 14, lines 42-column 15, line 25, at least wherein geometry information is utilized with pick manipulation algorithms in a manipulation software module of the robot); and 
based on the transport plan, controlling the arm to engage the at least one object, move from the retracted position to the extended position, and disengage the at least one object to move the at least one object out of the vehicle (at least as in column 7, line 65-column 8, line 20, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein the processor 218 utilizes data from the sensors to output control signals to the manipulator arm for picking).
Regarding claim 19, Galluzo further discloses wherein the determined at least one attribute includes at least one of a weight of the at least one object, dimensions of the at least one object, a type of the at least object, and a position of the at least one object relative to the vehicle (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the 
Regarding claim 20, Galluzo discloses the method further comprising: comparing the at least one attribute of the at least one object to a predetermined value; and determining the transport plan when the at least one attribute of the at least one object compares favorably with the predetermined value (at least as in column 12, lines 37-54, column 13, lines 21-36 and column 14, lines 42-column 15, line 25, wherein a SKU of an object may be identified, and further wherein said onboard sensors (150, 110) may be used to detect and localize individual pieces along with the specific locations and orientations of the grasp points on the surface of a piece, and further wherein the weight of a picked piece may be determined to verify the correct item was picked).

Allowable Subject Matter
Claims 4, 6, 10, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664